Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 19 de enero de 1979
La recurrente Industrial Equipment Corp. suplió mate-riales de construcción para la obra Playa Santa del Caribe que realizaba Contreras & Méndez Construction Company. La contratista obtuvo una fianza de ejecución y pago expe-dida por la demandada recurrida Builders Insurance Co. (1) que aseguraba el pago de jornales y materiales, de la cual forma parte una ditamento (rider) que en lo concerniente a este caso dice:
“. . . no suit, action or proceeding shall be had or maintained against Surety on this bond unless the same be brought or instituted within one (1) year after the date or [sic] which principal last performed work on the project in accordance with the Contract, or one (1) year after the date of any default by principal in the performance of the contract, whichever shall first occur.”
Contreras & Méndez, contratista y a la vez principal en la fianza, cesó de trabajar en el proyecto el 29 de abril de 1975. La recurrente Industrial Equipment reclamó de la fiadora y cesionaria Builders Insurance el pago de un balance de $32,285.36 por concepto de equipo y material entregado e ins-talado en el proyecto, mas no presentó demanda iniciando la acción judicial hasta el 18 de mayo de 1976. Fundada en que ya había transcurrido el plazo de un año estipulado en la fianza y que por ser éste término de caducidad que no admite causa de interrupción por reclamación extrajudicial, la Sala *304de San Juan dictó sentencia sumaria parcial desestimando la demanda en lo que respecta a la fiadora Builders Insurance Co.
Notamos la breve tardanza de 19 días en el inicio de la ac-ción civil y al recurso de revisión de la suplidora recurrente, dictamos la siguiente Resolución:
“Habiendo constancia en autos de la interrupción del término de un año por reclamaciones extrajudiciales de la recurrente su-plidora de materiales, lo que sitúa su acción civil en tiempo de no atribuirse a dicho término calidad de caducidad, tenga la parte demandada y recurrida plazo hasta el 7 de abril, 1978 para mos-trar causa por la que no deba revocarse la sentencia sumaria par-cial dictada el 17 de enero, 1978 por el Tribunal Superior, Sala de San Juan, y ordenar la continuación de procedimientos compatibles.”
La comparecencia de la recurrida, ahora representada por la Asociación de Garantía de Seguros Misceláneos como re-sultado de los procedimientos de liquidación por el Comisio-nado de Seguros (Ley Núm. 134 de 23 de julio de 1974 (26 L.P.R.A. see. 3801 y ss.)), nos convence de la corrección de la sentencia sumaria recurrida, excepto en su determinación de temeridad.
En su solicitud de revisión la recurrente señala como erro-res del tribunal de instancia los siguientes:
1° que el aditamento {rider) de la fianza no obliga a los reclamantes de salarios y materiales impagados, teoría insos-tenible porque la fianza es un todo compuesto por la declara-ción principal que consigna la prestación y todos los demás anejos, suplementos y riders donde constan condiciones espe-ciales del contrato. Tanto la fianza Núm. 72-1545 como el rider en que se adiciona como beneficiario a la entidad finan-ciadora de la obra y se introduce el plazo de un año para pro-mover la acción civil, aparecen otorgados con simultanei-dad.(2)
*3052o que la sala de instancia calificó el plazo para radicar la acción como uno de caducidad y no de prescripción.
Ya en asunto de mayor trascendencia como lo es la acción civil filiatoria este Tribunal destacó con singular relieve el concepto de ejercicio de la acción en el estatuto o contrato, como elemento que identifica la caducidad. En Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562, 571, 599 (1966), sostuvimos la caducidad de tal acción descansando en el len-guaje del Art. 126 del Código Civil: “Las acciones para el reconocimiento de hijos naturales, sólo 'podrán ejercitarse en vida de los difuntos padres o un año después de su muerte.” (3) La cláusula de plazo en la fianza, aquí transcrita, usa similar lenguaje, pues se traduce: “ningún pleito, acción o pro-cedimiento podrá ejercitarse o sostenerse contra la fiadora en esta fianza a menos que los mismos sean incoados o presen-tados dentro de un (1) año a partir de la fecha en que el principal trabajó por última vez en el proyecto a tenor del contrato, o un (1) año después de la fecha de incumplimiento del contrato por el principal, cualesquiera de estos eventos que primero ocurra.” “[E]n la caducidad pura se atiende sólo al hecho objetivo de la falta de ejercicio dentro del término prefijado”, dice Castán, (4) y citando a Coviello dice que la *306finalidad de la decadencia o caducidad es fijar de antemano el tiempo durante el cual pueda un derecho ser ejercitado útilmente. La caducidad no es susceptible de interrupción y para evitarla, hay que ejercitar, en el plazo concedido, la ac-ción correspondiente, cuya extinción se produce de modo auto-mático, sin que tenga que ser impetrada por aquéllos a quienes beneficia. (5)
Cuando por ley o por voluntad de las partes se establece que un determinado acto, que representa la actuación de un derecho, sea ejercitado dentro de un tiempo dado, este término es el punto de partida de la extinción del derecho por caduci-dad. Cuando se otorga un tiempo determinado para el ejer-cicio del derecho, se está en presencia de un plazo de caduci-dad, pasado el cual el derecho deja de existir. Ortiz Rivera v. Sucn. González, supra, Eisele v. Orcasitas, 85 D.P.R. 89, 93 (1962). La finalidad de la prescripción es dar por extinguido un derecho que, por no haber sido ejercitado, se puede suponer abandonado por el titular; la de la decadencia es fijar de ante-mano el tiempo durante el cual puede un derecho ser ejerci-tado eficazmente. (6)
Las reclamaciones extrajudiciales de la recurrente ni sus-pendieron ni interrumpieron el término de caducidad de un año dispuesto en la fianza, porque el efecto extintivo del plazo es radical y automático. No es factor discriminante la natu-raleza pública o privada de la obra, pues mientras la prescrip-ción tiene siempre su origen en la Ley, la caducidad puede *307proceder de la convención de las partes o de la ley. Ya en Caribe Lumber v. Inter-Am. Builders, 101 D.P.R. 458, 460, 476 (1973), identificamos un plazo de caducidad de origen convencional en la notificación previa exigida por el texto de una fianza de pago.
El suplidor de materiales que se despreocupa por infor-marse en cuanto a hallarse o no su crédito protegido y cu-bierto por los términos de la fianza de ejecución y pago, (7) simplemente asume el riesgo que conlleva la falta de garantía. En el campo de los negocios, la garantía como la fianza, la hipoteca, la póliza de seguro, la firma de un solidario y otras, es exigencia de la iniciativa del acreedor a quien compete cer-ciorarse de su prestación y eficacia. Los tribunales no pueden mejorar la garantía que aceptó el acreedor, y cuando se trata de fianzas y pólizas de seguro la firme doctrina liberal que preconiza una interpretación favorable al beneficiario no puede extenderse al punto de reescribir la póliza o la fianza imponiendo obligaciones que nunca asumió el fiador o alte-rando condiciones básicas insertas en el texto del documento.
3° que erró la sala de instancia al estimar que la parte de-mandante y recurrente incurrió en temeridad por lo que le impuso el pago de $500 de honorarios a la parte demandante. Considerando que esta institución de la caducidad trae un desarrollo incierto aún desde el Tribunal Supremo de Es-paña; (8) que Santamaría reconoce que en determinados casos es difícil establecer una distinción neta entre caducidad y prescripción; que Ennecceyus a su vez ha dicho: en puridad, la técnica imprecisa de nuestro Código Civil, y aún de nuestra *308doctrina científica no permiten trazar con seguridad el des-linde entre los casos de prescripción y los de caducidad; y que Bassari reitera que el criterio diferencial entre caducidad y prescripción “no resulta muy claro” ;(9) que esta cuestión de fianza fue resuelta en lo que concierne a la Ley de Contratos de Obras Públicas (22 L.P.R.A. sec. 55) en Jiménez y Salellas, Inc. v. Maryland Cas. Co., 92 D.P.R. 207, 211 (1965), donde dijimos que “ [e] n ausencia de esa disposición [de ley] tal vez tendría mérito el planteamiento .. . pero de nada vale argumentar contra la letra expresa de la ley” sin que nos pro-nunciáramos respecto a la presencia de la caducidad en la contratación privada por no ser entonces cuestión a decidir; y finalmente, que el pleito tuvo un breve curso procesal, ter-minando por sentencia sumaria, estimamos que debe liberarse a la parte demandante de la sanción reservada para litigantes temerarios.
La mayoría no ha sabido percibir la distinción entre las instituciones de Derecho Civil que son la prescripción y cadu-cidad. Con hechos menos definidos que los que presenta la cláusula en el contrato de fianza la mayoría dio su voto al Juez Presidente en Rivera v. Las Vegas Dev. Co., Inc., 107 D.P.R. 384 (1978), clasificando como de caducidad el término en la acción decenal y acaban de confirmar tal criterio votando la sentencia en Báez Pinedo v. Vega, (R-78-183—27 de diciembre de 1978) y la opinión en Antonio Carro, Inc. v. Jura Const, Inc., 107 D.P.R. 808 (1978). Es el mismo criterio jurídico sostenido por este Tribunal desde Jiménez y Salellas, Inc. v. Maryland Cas. Co., 92 D.P.R. 207 (Rigau—1965).
*309Inesperadamente la mayoría adopta un curso de revocación de Las Vegas Development (Trías Monge), Jiménez y Salellas (Rigau), Báez Pinedo, y Carro, Inc. v. Jura Construction, Inc. (Dávila), supra. Todos son precedentes jurí-dicamente fundados que debemos mantener como doctrina del Tribunal. La estabilidad y certeza de la jurisprudencia en su aspiración a ser fuente de derecho, guía de la comunidad jurídica y de los contratantes, inevitablemente sufre con este flujo y reflujo de la marea decisional.
Ratificaría nuestra jurisprudencia y confirmaría la sen-tencia recurrida.

El proyecto ha tendió un desarrollo azaroso. El contratista no pudo terminarlo y la fiadora que se hizo cargo, se halla actualmente bajo liquidación por el Comisionado de Seguros. (26 L.P.R.A. see. 4007 y ss.)


 El 8 de septiembre de 1972.


 Revocando en parte sub silentio a Fuentes v. Tribunal de Distrito, 73 D.P.R. 959, 978 (1952). Terminología análoga aparece en otros precep-tos del Código Civil cuyos plazos se identifican como de caducidad, y no de prescripción: el Art. 117 ordena que “[l]a acción para impugnar la legiti-midad del hijo deberá ejercitarse dentro de los tres meses. . . .”; el Art. 1385 dispone que “[l]a acción redhibitoria que se funda en los vicios o de-fectos de los animales, deberá interponerse dentro de cuarenta días . . . .”; el Art. 1388 provee al comprador de tales animales la opción entre desistir del contrato o reducir el precio, “. . . pero deberá usar de ella dentro del mismo término” señalado para el ejercicio de la acción redhibitoria. (Énfasis nuestro.) Espín Cánovas, Derecho Civil Español, Vol. 1, págs. 491-492, 6ta. ed. (1977).


Derecho Civil Español, Tomo 1, Vol. 2, pág. 851, lOma ed. (1963).
El Diccionario de Derecho Privado (Apéndice), pág. 178 y ss., ed. de 1960, ofrece la siguiente definición de caducidad por Castán Tobeñas: “una institución jurídica por la que, la ley o la voluntad de los particulares seña-lan un término fijo para la duración de un derecho, de tal modo que trans-currido ese término no puede ya ejercitarse.”


 Sentencias del Tribunal Supremo de España de 22 mayo, 1965; 10 de enero de 1946; y 27 de mayo y 5 de julio de 1967, citadas por Puig Peña, Compendio de Derecho Civil, Tomo 1, pág. 693, 3ra. ed. (1976).


 Ortiz Rivera, supra, a la pág. 573, citando de Coviello y Castán. En Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 856 (1965) consideramos de caducidad el plazo para reclamar salarios establecido en el Art. 32 de la Ley de Salario Mínimo (29 L.P.R.A. sec. 246d) que usando lenguaje menos indicativo de caducidad que la cláusula de autos, ordena que “[p]or el transcurso de tres años prescribirá la acción . . . .” (énfasis nuestro) lo que motivó la enmienda introducida por Ley Núm. 106 de 6 de junio de 1967 (29 L.P.R.A. sec. 246d) declarando el plazo asequible a interrupción por gestión extrajudicial.


No se trata de un suplidor que hizo negocios en tinieblas. El párrafo 2° de la declaración jurada de su Presidente, en oposición a la moción de sentencia sumaria, dice:
“2. Que las relaciones comerciales que llevó con Contreras y Méndez Construction Corp. se basaron en las relaciones de amistad y en las fianzas de Pago y Ejecución que ésta le mostró, que habían sido expedidas por la demandada.”


 Castán, Derecho Civil Español, Tomo Io, Vol. 2°, pág. 854, lOma. ed. (1963).


 Estas autorizadas opiniones están recogidas en el documentado estudio del Juez Belaval en Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562, 570-71 (1966). Garcerán de Valí califica la caducidad como “una de las cuestiones más arduas y obscuras del derecho”, y De Diego escribe que “las fronteras entre la caducidad y la prescripción son sumamente borrosas.” Jiménez y Salellas, Inc. v. Maryland Cas. Co., 92 D.P.R. 207, 212-13 (1965).